Citation Nr: 1611124	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right and left ear disorders, to include hearing loss. 

2.  Entitlement to service connection for epididymitis with hematuria, status post resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from January 1967 to August 1969 and from May 1, 1992, to May 9, 1992.  He also had additional service in the Army National Guard from December 1980 to December 1989 and from March 1991 to April 1994, including active duty from May 1-9, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2007 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2008, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  In May 2009, February 2012, May 2013, and August 2014 the Board remanded the appeal for additional development.  

As to the claim of service connection for epididymitis with hematuria, that Board has recharacterized this claim as it appears above to reflect the fact that record shows the Veteran had the epididymitis, along with the testicle, surgically removed.  

While in January 2016 the Board received a Veterans Health Administration (VHA) opinion, it has not as yet provided the Veteran and his representative with notice of the VHA.  Nonetheless , the Board finds that it may adjudicate the current claim without first waiting to provide this notice because, given the favorable decision below, the Veteran is not prejudiced by this lack of notice.

The claim of service connection for epididymitis with hematuria, status post resection, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Right and left ear disorders, diagnosed as bilateral hearing loss, had its onset in service.

2.  Right and left ear disorders, diagnosed as tinnitus, had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for right and left ear disorders, diagnosed as bilateral hearing loss, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for establishing service connection for right and left ear disorders, diagnosed as tinnitus, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for right and left ear disorders.  In written statements to the RO and at his personal hearing he claims, in substance, that his current right and left ear disorders are due to his military service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The record shows the Veteran being diagnosed with current right and left ear disorders; bilateral hearing loss and tinnitus.  See, e.g., VA examination dated in July 2013; VHA dated in January 2016.  Additionally, service treatment records dated from April to May 1967 document the Veteran's complaints and treatment for ear pain and draining diagnosed as otitis media.  Moreover, the Board finds that the Veteran's writings to VA and personal hearing testimony regarding his having recurrent problems with observable symptoms of his right and left ear disorders while on active duty both competent and credible lay evidence of in-service incurrence of his current disorders because these symptoms are observable by lay persons and his lay claims are consistent with the medical evidence of record.  See Davidson.  Furthermore, in the January 2016 the VHA opined that the Veteran's current right and left ear disorders, diagnosed as bilateral hearing loss and tinnitus, are at least as likely as not related at least in part to service.  In reaching this conclusion, the VHA explained that, because ". . . at least some documented complaints by the patient for both hearing loss and tinnitus in 1970 [shortly after his August 1969 separation from his first period of active duty], combined with some increase in [audio] thresholds, it seems more likely than not some exposure during service contributed to these conditions."  This medical opinion is not directly contradicted by any other medical opinion of record including the opinions provided by the VA examiners in August 2013, October 2013, and March 2015 because they only opined that they could not provide the requested nexus opinion not that there was no nexus.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board concludes that the most probative evidence of record shows that right and left ear disorders, diagnosed as bilateral hearing loss and tinnitus, are due to the Veteran's military service and service connection is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2015); Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).


ORDER

Service connection for right and left ear disorders, diagnosed as bilateral hearing loss, is granted.

Service connection for right and left ear disorders, diagnosed as tinnitus, is granted.


REMAND

As to the claim of service connection for epididymitis with hematuria, status post resection, this issue was most recently remanded in August 2014 to obtain an opinion as to the origins of the Veteran's current disability.  Moreover, the post-remand record shows VA obtained an opinion in January 2015.  However, the January 2015 examiner relied solely on negative evidence for the conclusion that this disorder was not due to his military service.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  Therefore, the Board finds that this etiology opinion inadequate.  Id.  Accordingly, the Board finds that another remand to obtain this needed medical opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associated with the claims file the Veteran's post-February 2015 treatment records from the Dallas VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems epididymitis with hematuria and any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an examination to determine the origins of his epididymitis with hematuria, status post resection.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not that the events that lead to the removal of the Veteran's right epididymal is related to or had its onset in service?  

In providing the requested opinion, the examiner must take into account the fact that the Veteran as a lay person is both competent and credible to report on what he saw and felt in-service and since that time.

In providing the requested opinion, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

5.  Then, after conducting any further development deemed warranted, adjudicate the claim of service connection for epididymitis with hematuria, status post resection.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the March 2015 SSOC.  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


